DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15, and 18-19 of U.S. Patent No. 10293462. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated or rendered obvious by the claims of the ‘462 patent. Claim 1 of the present application is rendered obvious by claims 1 and 15 of the ‘462 patent which each disclose a pad conditioner having “a rotatable plate,” teaching the claimed step of rotating a plate of a pad conditioner. The claimed step of dispensing fluid material through a nozzle opening is taught by the function of the fluid dispensing unit which dispenses a fluid material comprising an acid through nozzle openings. The claimed step of maintaining the spaced position is taught by the recitation of the plate being “separated from an upper surface of the planarization pad by a predetermined distance.” Claim 1 of the present application differs from claims 1 and 15 of the ‘462 patent only by the recitation of the relative axis of .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 14-17 recite “the planarization device of claim 1.” However, claim 1 is directed towards a method rather than a device, making it unclear how claims 14-17 are intended to limit claim 1. For the purposes of this examination, each of claims 14-17 will be read as being dependent from claim 12, as this appears to be applicant’s intent.
Further regarding claims 14-17, each of these claims recites “the plurality of nozzles.” There is insufficient antecedent basis for this limitation in the claim. Claim 12 (which appears to be the intended independent claim for these claims) recites a plurality of nozzle openings. It is unclear if the claimed “plurality of nozzles” is the same or different from the claimed “plurality of nozzle openings.” For the purposes of this examination, “the plurality of nozzles” will be interpreted as “the plurality of nozzle openings,” as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al (US 7014552, cited by applicant) in view of Liu et al (US 6302771, cited by applicant).
Regarding claim 1, Collier teaches a method comprising dispensing a fluid material (38) onto an upper surface of a planarization pad (col 11, lines 24-26) through a nozzle opening (36) of a pad conditioner during a planarization process (col 5, lines 20-24), wherein the fluid material comprises an acid (col 7, lines 62-65); and maintaining the pad conditioner at a position spaced from the upper surface of the planarization pad during the dispensing of the fluid material (col 11, lines 20-24). Collier does not teach rotating a plate of the pad conditioner, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a method for dispensing a fluid material onto an upper surface of a planarization pad including rotating a plate (140 in fig 1B or 240 in fig 2B) of a pad conditioner about an axis parallel to an axis of rotation of a planarization pad of a planarization device (col 4, lines 11-15). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the nozzles of Collier on a rotating plate and rotate the pad conditioner plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48). 
Regarding claim 3, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the fluid material further comprises: dispensing the fluid material at a predetermined spray angle at the nozzle openings, the predetermined spray angle ranging from 0 degrees to 45 degrees with respect to a direction perpendicular to the 
Regarding claim 4, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the fluid material further comprises dispensing a slurry material during a period the planarization pad is operated to perform the planarization process (col 9, lines 3-8). 
Regarding claim 5, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the fluid material further comprises dispensing water (col 7, lines 65-66) during a period before or after the planarization pad is operated to perform the planarization process (col 4, lines 63-65). 
Regarding claims 7-11, Collier, as modified, teaches all the elements of claim 1 as described above. Liu further teaches dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles (fig 1A, multiple nozzles 110); wherein dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles arranged in a concentric pattern (fig 1A; concentric nozzles 110); wherein dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles arranged in a circular pattern (fig 1A; circular pattern of nozzles 110); wherein dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles arranged along two intersecting lines (fig 2A; multiple intersecting lines contain nozzles 210 in a grid pattern); and wherein dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles 
Regarding claim 12, Collier teaches a planarization device comprising a planarization pad (12) and a pad conditioner (spray element 16) over the planarization pad (fig 1), the pad conditioner comprising a plate (34; fig 3a) having a lower surface separated from an upper surface of the planarization pad by a predetermined distance (col 11, lines 20-24), a plurality of nozzle openings (36) on the lower surface of the plate (fig 3a); and a fluid dispensing unit (col 11, lines 35-38; “fluid supply line”) configured to selectively dispense a fluid material onto the upper surface of the planarization pad through the plurality of nozzle openings based on an operating mode of the planarization device (col 11, lines 35-38; selective dispensing can be achieved with control valve), wherein the fluid material comprises an acid (col 7, lines 62-65), and the pad conditioner is configured to maintain at least the predetermined distance between the lower surface of the plate and the upper surface of the planarization pad during dispensing of the fluid material (col 11, lines 20-24). Collier does not teach the plate of the pad conditioner being rotatable, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a planarization device including a pad conditioner for dispensing a fluid material onto an upper surface of a planarization pad including a plate (140 in fig 1B or 240 in fig 2B) which is rotatable (col 4, lines 11-15). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the nozzles of Collier on a rotatable plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48).
Regarding claim 13, Collier, as modified, teaches all the elements of claim 12 as described above. Collier further teaches a slurry dispenser (18) for dispensing a slurry onto the planarization pad (col 9, lines 3-6), wherein the slurry dispenser is spaced from the pad conditioner (fig 1).
Regarding claims 14-17, Collier, as modified, teaches all the elements of claim 12 as described above (see 112b rejection above for explanation of dependency interpretation). Liu further teaches the plurality of nozzle openings is arranged in a concentric pattern (fig 1A; concentric nozzles 110); wherein the plurality of nozzle openings is arranged in a circular pattern (fig 1A; circular pattern of nozzles 110); wherein the plurality of nozzle openings is arranged along two intersecting lines (fig 2A; multiple intersecting lines contain nozzles 210 in a grid pattern); and wherein the plurality of nozzle openings is arranged in a polygonal pattern (fig 1A; each concentric ring contains multiple nozzles forming points of a polygon). 
Regarding claim 18, Collier teaches a method comprising dispensing a slurry onto a planarization pad (col 9, lines 3-6), rotating the planarization pad about a first axis (fig 1; col 6, lines 52-55), dispensing a fluid material (38) onto an upper surface of the planarization pad (col 11, lines 24-26) through a plurality of nozzle openings (36) of a pad conditioner during the rotation of the planarization pad (col 8, lines 28-36), wherein the fluid material comprises an acid (col 7, lines 62-65); and maintaining the pad conditioner at a position spaced from the upper surface of the planarization pad during the dispensing of the fluid material (col 11, lines 20-24). Collier does not teach rotating a plate of the pad conditioner, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a method for dispensing a fluid material onto an upper surface 
Regarding claim 19, Collier, as modified, teaches all the elements of claim 18 as described above. Collier further teaches dispensing the fluid material during the dispensing of the slurry (col 5, lines 15-16).
Regarding claim 20, Collier, as modified, teaches all the elements of claim 18 as described above. Collier further teaches dispensing the fluid material comprises dispensing the fluid material during a period before or after the planarization pad is operated to perform a planarization process (col 5, lines 14-15).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier and Liu as applied to claim 1 above, and further in view of Torii et al (US 2002/0039880, cited by applicant).
Regarding claim 2, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the fluid material at a predetermined spray pressure at the nozzle openings (col 4, lines 57-61). While Collier does not teach the pressure being within the claimed range, Collier does teach the pressure is chosen to be sufficient to dislodge .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier and Liu as applied to claim 1 above, and further in view of Kordic et al (US 2008/0287041).
Regarding claim 6, Collier, as modified, teaches all the elements of claim 1 as described above. Collier does not teach the acid comprising at least one of an HF based solution or a citric acid based solution. Kordic teaches a fluid material used for conditioning a polishing pad, wherein the fluid includes a citric acid based solution ([0028]). It is obvious to select a known material based on its suitability for its intended purpose (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the acid of Collier a citric acid based solution, as citric acid is capable of removing slurry byproducts from the planarization pad as taught by Kordic ([0028]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar conditioners and methods are recited, including those which dispense cleaning fluids or acids onto a surface of planarization pads. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723